Name: Council Regulation (EEC) No 1057/90 of 27 April 1990 fixing the guide price for dried fodder products for the period from 1 to 13 May 1990
 Type: Regulation
 Subject Matter: economic policy;  prices;  agricultural activity
 Date Published: nan

 28 . 4. 90 Official Journal of the European Communities No L 108/ 11 COUNCIL REGULATION (EEC) No 1057/90 of 27 April 1990 fixing the guide price for dried fodder products for the period from 1 to 13 May 1990 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1 1 17/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Articles 4 ( 1 ) and (3) and Article 5 (2) thereof Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (3), Whereas, under Article 4 of Regulation (EEC) No 111 7/78 , a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 111 7/78, the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas, in view of the characteristics of the market in question, the percentage should be set at 100 % for the products referred to in the first and third indent of Article 1 (b) and in point (c) of Regulation (EEC) No 1117/78 ; Whereas under Article 68 of the Act of Accession of Spain and Portugal prices in Spain have been set at a level differing from that of the common prices ; whereas pursuant to Article 70 (1 ) of the Act of Accession , Spanish prices should be aligned with the common prices in annual steps at the beginning of each marketing year ; whereas the rules on this alignment laid down give the Spanish prices set below ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the 1990/91 marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to fix the guide price for dried fodder products, for which the marketing year expires on 30 April 1990, for the period from 1 to 13 May 1990, HAS ADOPTED THIS REGULATION : Article 1 For the period from 1 to 13 May 1990 , the guide price for the products referred to in the first and third indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be :  ECU 170,09/tonne for Spain,  ECU 178,92/tonne for the other Member States . This price shall be for a product with :  a moisture content of 11 %,  a total gross protein content of 18 % of the dry weight. Article 2 For the period from 1 to 13 May 1990, the percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be 100 % for the products referred to in the first and third indent of Article 1 (b) and point (c) of the said Regulation. Article 3 This Regulation shall enter into force on 1 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1990 . For the Council The President M. O'KENNEDY ( ¢) OJ No L 142, 30 . 5. 1978 , p. 1 . I1) OJ No L 218, 24. 7 . 1989, p. 1 . I3) OJ No C 96, 17. 4. 1990.